948 So.2d 994 (2007)
Reggie Bernard MILLS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-2927.
District Court of Appeal of Florida, Fourth District.
February 21, 2007.
Carey Haughwout, Public Defender, and Paul E. Petillo, Assistant Public Defender, West Palm Beach, for appellant.
*995 Bill McCollum, Attorney General, Tallahassee, and Heidi L. Bettendorf, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
In this Anders[1] appeal, we affirm the order revoking appellant's probation and imposing sentence, but we remand for entry of a written order of revocation of probation specifying the conditions appellant was found to have violated. See Rey v. State, 904 So.2d 566 (Fla. 4th DCA 2005), Riley v. State, 884 So.2d 1038 (Fla. 4th DCA 2004), Anderson v. State, 879 So.2d 688 (Fla. 4th DCA 2004), Campbell v. State, 776 So.2d 1036 (Fla. 4th DCA 2001), Greene v. State, 919 So.2d 684 (Fla. 2d DCA 2006). We note that the judge specified those conditions on the record, but a written order is required to incorporate those findings.
Affirmed and Remanded.
GUNTHER, STONE and FARMER, JJ., concur.
NOTES
[1]  Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).